Citation Nr: 9921563	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 9, 1987, 
for the award of a combined 100 percent evaluation for service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant is a combat-disabled veteran of the Vietnam War; he 
served on active duty in the United States Army from January 1969 
to November 1970.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 1995 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 1997, the Board remanded the case to the RO 
for additional development.  The case was thereafter received at 
the Board in November 1997.  On October 26, 1998, the Board 
rendered a decision regarding the claim of entitlement to an 
effective date prior to February 9, 1987 for a combined 100 
percent rating for the veteran's service-connected disabilities.  
However, the decision made by the Board on October 26, 1998, was 
subsequently vacated by Board decision dated January 13, 1999, in 
order to protect the veteran's procedural due process rights.  
Therefore, the issue is currently before the Board for de novo 
appellate review.


FINDINGS OF FACT

1.  The date of receipt of the appellant's claim for increased 
disability compensation for his service-connected disabilities 
was February 9, 1987.

2.  The RO issued a rating decision in May 1995 which increased 
the combined schedular rating for the appellant's disabilities to 
100 percent, effective from February 9, 1987.

3.  The medical evidence of record does not demonstrate an 
ascertainable increase in one or more of the appellant's service-
connected disabilities within the one year time period prior to 
the February 1987 claim.

4.  The appellant has not alleged specific errors of fact or law 
constituting a valid claim of clear and unmistakable error in 
prior final rating decisions that did not award a combined 100 
percent rating for his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The award of increased disability compensation benefits at a 
combined rate of 100 percent for the appellant's service-
connected disabilities prior to February 9, 1987, is not 
warranted.  38 U.S.C.A. §§ 1155, 5110(a) and (b)(2) (West 1991); 
38 C.F.R. §§ 3.400(o)(2) and (q)(1)(i) (1998).

2.  The appellant's claim of clear and unmistakable error as a 
basis to award an earlier effective date for his combined 100 
percent rating fails to meet the threshold pleading requirements 
to state a valid claim.  38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Earlier Effective Date under 
Applicable Law and Regulations

Section 5110(a) of title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication, or a claim for increase[] of 
compensation . . . shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  Section 5110(b)(2) of title 38, United 
States Code, provides otherwise by stating that "[t]he effective 
date of an award of increased compensation shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date."  Section 3.400(o)(1) and (2) of title 38, 
Code of Federal Regulations, implement sections 5110(a) and 
(b)(2).  Section 3.400(o) provides for effective dates as 
follows:
Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, whichever 
is later.
(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an increase 
in disability had occurred if claim is received within 
1 year from such date otherwise, date of receipt of 
claim.
In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the United 
States Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (the Court) held that "38 
U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also that 
the claim is received within one year after the increase)."  The 
Court further stated that the phrase "otherwise, date of receipt 
of claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  Id.
As a result of the Harper decision, two questions regarding the 
applicable effective date for a claim for increased rating were 
recently addressed by the VA's General Counsel in a precedent 
opinion issued in September 1998.  See VAOPGCPREC 12-98, 63 Fed. 
Reg. 56704 (1998).

The first question concerned the appropriate effective date for 
an award of increased disability compensation pursuant to 38 
C.F.R. § 3.400(o)(2) where a veteran filed a claim for an 
increased rating alleging an increase in disability within the 
one year prior to VA's receipt of the claim and a subsequent VA 
examination substantiates the increase in disability.  In this 
situation, the General Counsel held that when a veteran submits a 
claim alleging an increase in disability within the one year 
prior to receipt of the claim and medical evidence substantiates 
the increased disability, the effective date of an award of 
increased disability compensation must be determined based upon 
the facts of the particular case.  VAOPGCPREC 12-98 at para. 5.  
With respect to this holding, the General Counsel noted that the 
plain language of the statutory provision and implementing 
regulation indicates that the effective date for increased 
disability compensation is the date on which the evidence 
establishes that a veteran's disability increased, if the claim 
is received within one year from such date.  Id. at para. 2 
(emphasis added).  Thus, the General Counsel stated that the 
effective date of an increased rating would be the date of claim 
only if the claim was not received within the year following the 
increase in disability, as explained in Harper, supra.  Id. at 
para. 2 (emphasis added).

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of section 
3.400(q)(1)(i) of title 38, Code of Federal Regulations, which 
states that, when new and material evidence, other than service 
department records, is received within the appeal period or prior 
to an appellate decision, the "effective date will be as though 
the former decision had not been rendered."  Id. at para. 6.  
Regarding this question, the General Counsel held (1) if a rating 
agency or other agency of original jurisdiction issues a decision 
denying a claim for increased rating, new and material evidence 
would be required to reopen such a decision within the one-year 
appeal period or prior to an appellate decision, and 
section 3.400(q)(1)(i) would govern the determination of the 
effective date for the increased rating, and if so (2) the plain 
language of 38 C.F.R. § 3.400(q)(1)(i) supports the conclusion 
that the effective date for an increased rating based upon new 
and material evidence submitted during the appeal period or prior 
to an appellate decision is the date of claim or the date on 
which the evidence shows entitlement, whichever is later.  Id. at 
paras. 9 & 12.

Thus, if section 3.400(q)(1)(i) is for application in a case, the 
former decision regarding the claim for increased rating is 
considered a legal nullity, and the claim must be regarded as an 
original claim for an increased rating.  Id.  The statutory 
provision and regulations governing the effective date of an 
original claim for increased rating, 38 U.S.C. § 5110(a) and 
38 C.F.R. § 3.400(o)(1), must be applied.  Id.

The Board will first address the matter of the "date of claim" 
as that term is germane to this procedurally complex case.  For 
the reasons set forth below, the Board finds that the effective 
date issue presently on appeal stems from the appellant's 
prosecution of a claim seeking increased ratings for his service-
connected disabilities filed on February 9, 1987.

The appellant's February 1987 claim was considered by the RO in a 
December 1987 rating decision which recharacterized his service-
connected psychiatric disability as a depressive disorder and 
assigned a 50 percent evaluation for the disability effective 
from the date of claim, February 9, 1987.  The RO also denied 
increased evaluations for his service-connected right thigh shell 
fragment wound residuals including Muscle Group XIV injury and 
right femoral fracture residuals, left thigh shell fragment wound 
residuals including Muscle Group XVIII injury, partial left 
sciatic nerve neuropathy with causalgia, right tibialis anticus 
muscle hernia, left buttock decubitus ulcer scar residuals, right 
and left buttock scar residuals, and hearing loss disability.

The appellant subsequently perfected an appeal as to the December 
1987 rating decision, and in March 1989, the Board granted 
increased ratings for his right thigh shell fragment wound 
residuals and left thigh shell fragment wound residuals from 10 
to 40 percent and from 10 to 30 percent, respectively, and 
remanded the issues of entitlement to increased evaluations for 
his left lower extremity nerve disability, right tibialis anticus 
muscle hernia, left buttock decubitus ulcer scar residuals, and 
right and left buttock scar residuals to the RO for additional 
development of the record.

In April 1989, the RO recharacterized the appellant's right thigh 
shell fragment wound residuals as right thigh gunshot wound 
residuals with Muscle Groups XIV and XV injury and right femur 
fracture residuals and assigned a 40 percent evaluation for that 
disability.  The RO also recharacterized his left thigh shell 
fragment wound residuals as left thigh gunshot wound residuals 
with Muscle Groups XIV, XV, and XVIII injury and assigned a 30 
percent evaluation for that disability.

In January 1990, the RO recharacterized the appellant's service-
connected psychiatric disorder as a depressive disorder with post 
traumatic stress disorder (PTSD) and assigned a 50 percent 
evaluation for that disability, effective from February 9, 1987.  
The RO, however, denied both a total rating for compensation 
purposes based on individual unemployability and special monthly 
compensation for loss of use of the left foot.

Following a lengthy adjudicative course on the above-cited 
appeal, the RO issued a rating decision in May 1995 which 
recharacterized the appellant's decubitus ulcer scar residuals as 
left sacral/buttock decubitus ulcer scar residuals and assigned a 
10 percent evaluation for that disability.  The RO also increased 
the evaluation for his right and left buttock scars from 
noncompensable to 10 percent and made those evaluations effective 
from the date of claim, February 9, 1987.  The additional 
compensable evaluations granted by the May 1995 rating decision 
resulted in a combined 100 percent rating effective as of 
February 9, 1987.

In a statement dated in May 1995, the appellant expressed 
satisfaction with the RO's decision to award him a combined 100 
percent evaluation, but he requested an earlier effective date 
for the combined rating.  He alleged that the effective date for 
this award should be the date of original award of service 
connection for his disabilities on the basis that he has been 
continuously totally disabled since that time.  The RO denied the 
appellant's claim seeking an earlier effective date by a separate 
rating decision in May 1995, and this appeal followed.  It should 
be noted that by written statement dated in October 1995, the 
appellant formally withdrew his prior appeal of the claim filed 
on February 9, 1987, seeking increased ratings for his service-
connected disabilities.

As noted above, the appellant's claim seeking increased ratings 
for his service-connected disabilities was received by the RO on 
February 9, 1987.  On appeal, he has alleged that the combined 
rating of 100 percent awarded for those disabilities after a 
lengthy adjudicative course in May 1995 should have been made 
effective from the grant of service connection in 1971.  However, 
under the applicable law and regulations for effective dates as 
interpreted by the holdings in Harper, supra, and VAOPGCPREC 12-
98 cited above, the appellant can only establish an effective 
date earlier than what the RO has presently assigned - February 
9, 1987 - if the evidence supports a finding that an 
ascertainable increase in one or more of his disabilities 
sufficient to bring his combined rating to 100 percent occurred 
within the one year period prior to receipt of the claim for such 
increase, on or about February 9, 1986.  The Board finds that a 
preponderance of the evidence is clearly against such a finding.

After extensive development efforts undertaken by the RO as 
ordered by the Board's February 1997 remand, the only medical 
evidence obtained that reflected treatment in the relevant time 
period - February 1986 to February 1987 - was essentially 
noncontributory.  Medical records from Ronald E. Powell, MD, 
showed treatment in July 1986 for shoulder pain, diagnosed as 
muscle strain, and in January 1987 for low back pain, diagnosed 
as sciatica.  None of these complaints or diagnoses bear any 
relationship to the appellant's service-connected disabilities.  
Similarly, medical records from the U. S. Air Force Base 
Hospital, Columbus, Mississippi, showed treatment in the 
September to December 1986 time period for a variety of 
complaints, skin rashes, neck and low back pain, and fever, but 
again, none of these complaints are in any way related to his 
service-connected disabilities.

In addition, the RO obtained progress notes from the Community 
Counseling Services clinic, Carmen Federowich, MD, et al, which 
also showed treatment in the 1986-87 time period.  A March 1986 
treatment report indicated that the appellant continued to do 
well as long as he complied with his psychotropic medications.  
Treatment entries dated between May 1986 and February 20, 1987 
indicated that he was diagnosed with schizophrenia and PTSD.  The 
appellant was reported to experience "some unusual sensations at 
night, but no real hallucinations;" to do well when compliant 
with his psychotropic medications; and to lead an active life 
tending his horses.  A July 1986 written statement from Dr. 
Federowich indicated that the appellant had been treated for PTSD 
and paranoid schizophrenia manifested by "a history of 
withdrawing from other people; auditory hallucinations; visions; 
paranoid ideations; and nightmares, some of which are related to 
the Viet Nam War."  Dr. Federowich commented that the appellant 
did well "as long as he takes his medication, but he still has 
some recurrences of hallucinations."  In a statement dated 
February 17, 1987, the appellant reiterated that he had been 
treated by Dr. Federowich in January 1987 for nightmares, 
impaired sleep, and audiological and visual hallucinations.

Disability evaluations are determined by comparing current 
symptomatology with the criteria set forth in the Schedule For 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Prior to February 1988, the Schedule For Rating 
Disabilities directed that that a 10 percent evaluation was 
warranted for an anxiety neurosis, a depressive neurosis, and/or 
PTSD when there was emotional tension or other evidence of 
anxiety productive of moderate social and industrial impairment.  
A 30 percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms resulting 
in such reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 50 percent evaluation required that the ability to 
establish or maintain effective or favorable relationships with 
people be substantially impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in severe industrial 
impairment.  Higher ratings required more severe psychiatric 
symptomatology - seriously impaired abilities to maintain 
effective or favorable relationships/pronounced impairment to 
obtain/retain employment (70 percent), and totally incapacitating 
psychoneurotic symptoms/demonstrably unable to work, etc. (100 
percent).  38 C.F.R. Part 4, Diagnostic Codes 9400, 9405, 9411 
(1987).

VA has amended the relevant portions of the Schedule For Rating 
Disabilities applicable to psychiatric disabilities twice since 
February 1987.  Given that the combined 100 percent rating was 
made effective prior to the effective date of either revision, 
the revisions are not applicable.  Green v. Brown, 10 Vet. App. 
111 (1997).

The Board finds that an ascertainable increase in the appellant's 
service-connected disabilities, and specifically, his psychiatric 
disorder, is not shown by the medical evidence within one year 
prior to receipt of his February 1987 claim, and hence, a basis 
for an award of increased disability compensation for that period 
of time would not be warranted.  In this case, the medical 
evidence shows increases in his disabilities occurring after 
receipt of his February 1987 claim, not before it.  As mentioned 
above, the medical reports of Dr. Powell and the Air Force base 
hospital records for the relevant time period are noncontributory 
to treatment/evaluation for one or more of the appellant's 
service-connected disabilities.  With regard to the psychiatric 
disorder, the Board finds that an ascertainable increase is not 
shown by the Community Counseling Services reports of 1986-87; to 
the contrary, these reports show a relatively clinically stable 
condition with no reported treatment for complaints of psychotic 
outbursts or acute depressive symptoms.  His medical history was 
noted at those times as being significant for active psychotic 
symptoms, but, as detailed above, the progress notes themselves 
do not show actual treatment for these symptoms during the 
relevant time period.  Instead, they reflect that he was not 
actively psychotic and that he was leading a active life tending 
to his farm.  Dr. Federowich's statement of July 1986 does not 
support, in the absence of supporting clinical records, a finding 
that the appellant's disorder was more than 10 percent disabling 
at some time between February 1986 and February 1987.  On these 
facts, the Board concludes that the appellant's psychiatric 
disorder, which was rated at 10 percent during this period, was 
not producing symptoms of more than moderate impairment under the 
rating criteria then in effect.  Accordingly, the medical records 
dated in this period would not support increased ratings for any 
of his disabilities, and therefore, a combined 100 percent would 
not be authorized prior to the date of claim, February 9, 1987.

In view of the foregoing, there is no legal basis to award an 
earlier effective date pursuant to 38 C.F.R. § 3.400(o)(2).  The 
appellant's contentions have been considered; however, for the 
purpose of evaluating his service-connected disabilities under 
the schedular criteria, the Board must rely on the clinical 
findings of record and the applicable legal criteria.  In this 
case, there is no medical evidence which would support a level of 
impairment sufficient to award increased disability compensation 
for any of the appellant's service-connected disabilities in the 
one-year period prior to February 9, 1987.

The second question considered by the General Counsel in 
VAOPGCPREC 12-98 involved the application of section 
3.400(q)(1)(i) of title 38, Code of Federal Regulations, which 
states that, when new and material evidence, other than service 
department records, is received within the appeal period or prior 
to an appellate decision, the "effective date will be as though 
the former decision had not been rendered."  Id. at para. 6.  
Regarding this question, the General Counsel held (1) if a rating 
agency or other agency of original jurisdiction issues a decision 
denying a claim for increased rating, new and material evidence 
would be required to reopen such a decision within the one-year 
appeal period, and section 3.400(q)(1)(i) would govern the 
determination of the effective date for the increased rating, and 
if so (2) the plain language of 38 C.F.R. § 3.400(q)(1)(i) 
supports the conclusion that the effective date for an increased 
rating based upon new and material evidence submitted during the 
appeal period or prior to an appellate decision is the date of 
claim or the date on which the evidence shows entitlement, 
whichever is later.  Id. at paras. 9 & 12.  Thus, if section 
3.400(q)(1)(i) is for application in the case, the former 
decision regarding the claim for increased rating is a nullity, 
and the claim must be regarded as an original claim.  Id.  The 
statutory provision and regulations governing the effective date 
of an original claim for increased rating, 38 U.S.C. § 5110(a) 
and 38 C.F.R. § 3.400, must be applied.  Id.

The situation described above in the preceding paragraph is 
applicable to the facts in this case, however, the result is the 
same regarding entitlement to an earlier effective date.  The 
appellant filed a claim seeking increased compensation for his 
disabilities in February 1987.  During the lengthy appeals period 
that followed, the RO received new and material evidence which in 
May 1995 resulted in an award of a combined 100 percent rating.  
Pursuant to 38 C.F.R. § 3.400(q)(1)(i) as interpreted in 
VAOPGCPREC 12-98, the RO's grant of increased compensation 
nullified the prior denials of the claim to the extent that he 
was not awarded a combined 100 percent rating; thus, requiring 
consideration of the statutory provision and regulations 
governing the effective date of an original claim for an 
increased rating, 38 U.S.C. § 5110(a) and 38 C.F.R. § 3.400(o).

As fully discussed above, however, these legal criteria provide 
no basis to award an effective date earlier than February 9, 
1987.  Section 3.400(q)(1)(i) contemplates a situation where an 
effective date is assigned the date of claim or when entitlement 
arose, whichever is later.  In this case, the RO granted a 
greater benefit under section 3.400(o)(2) by assigning an 
effective date from the date of claim, February 9, 1987, instead 
of a later date when the new and material medical evidence showed 
actual increases in the appellant's disabilities.  Because no 
evidence shows an ascertainable increase within the one-year 
period prior to the date of the claim, no greater benefit could 
be granted by application of 38 C.F.R. § 3.400(q)(1)(i) to the 
facts in this case.

Having found the preponderance of the evidence to be against 
entitlement to increased disability compensation earlier than 
February 9, 1987, it follows that the negative evidence is not in 
such a state of equipoise with the positive evidence as to 
otherwise allow the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

II.  Entitlement to an Earlier Effective Date based on 
Allegations of Clear and Unmistakable Error

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1998).  An earlier effective date 
claim based on an allegation of clear and unmistakable error in a 
prior final rating decision is a "distinct" claim.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997).  Accordingly, as 
this issue was raised and considered by the RO on appeal, the 
Board will address the appellant's claim in this light as he 
alleges clear and unmistakable error as a theory of entitlement 
to an earlier effective date for his award of a combined 100 
percent rating.

For there to be a valid claim of clear and unmistakable error, 
there must have been an error in the prior adjudication of a 
claim.  Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions effective 
at the time were improperly applied; a mere difference of opinion 
in the outcome of the adjudication does not provide a basis to 
find the VA committed administrative error during the 
adjudication process.  See Robie v. Derwinski, 1 Vet. App. 612 
(1991).  Moreover, clear and unmistakable error is the kind of 
error that is "undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

However, to satisfy the threshold pleading requirements for a 
valid claim of clear and unmistakable error, the Court has held 
that the claimant must with some degree of specificity identify 
the alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), en banc review denied, 6 Vet. 
App. 162 (1994).  The error must be of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Fugo, 6 Vet. App at 43.  Hence, to successfully plead a valid 
claim, a claimant must assert more than a disagreement as to how 
the facts were weighed and evaluated.  Russell, supra, at 313.  
"[M]erely to aver that there was [clear and unmistakable error] 
in a case is not sufficient to raise the issue."  Fugo, 6 Vet. 
App. at 43.  In this regard, a claimant must provide some 
specificity as to the what the alleged error is.  Fugo at 44.

The appellant's allegations of clear and unmistakable error are 
contained in a statement dated August 14, 1995.  In essence, he 
argues that he has been pursuing his claim since 1971 and that at 
various points, 1971, 1976, 1978 and 1979, the RO failed to 
assist him in prosecuting a claim for unemployability benefits.  
While these arguments are noted, they do not allege with 
specificity that either the correct facts, as they were known at 
the time, were not before the adjudicator or that the legal 
provisions effective at the time were improperly applied in any 
final rating decision.  
"Broad brush" allegations of "failure to follow the 
regulations" or "failure to give due process," as in a 
situation where the veteran alleges that the RO failed to 
adjudicate a claim, are insufficient to plead a claim for clear 
and unmistakable error.  Fugo, 6 Vet. App. at 44; see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In the Fugo case, the 
Court was explicit in its formulation of a pleading requirement 
for these kinds of claims:

If a claimant-appellant wishes to 
reasonably raise [clear and unmistakable 
error] there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be [clear and 
unmistakable error] on its face, persuasive 
reasons must be given as to why the result 
[determination in a final rating decision] 
would have been manifestly different but 
for the alleged error.

Fugo, 6 Vet. App. at 40 (emphasis added).

The appellant herein has presented no allegation of error of 
sufficient specificity that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that a determination made in one or more of the RO's 
final rating decisions issued prior to February 1987 would have 
been manifestly different but for the error.  Fugo, 6 Vet. App at 
43.  If a claimant fails to raise the issue of clear and 
unmistakable error with the type of specificity required, there 
is "no requirement that the [the Board] address the [merits of] 
the issue."  Id., at 45.  Accordingly, the appellant's claim 
must be denied because of the absence of legal merit or 
entitlement to under the law.  Luallen v. Brown, 8 Vet. App. 92, 
96 (1995), citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
accord, Rivers v. Gober, 10 Vet. App. 469, 472-73 (1997).


ORDER

Entitlement to an effective date earlier than February 9, 1987, 
for the award of a combined 100 percent rating for the 
appellant's service-connected disabilities is denied.

                                                                       
(CONTINUED ON NEXT PAGE)


Having failed to raise the issue of clear and unmistakable error 
with the type of specificity required, the appellant's claim 
seeking an earlier effective date on such grounds is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

